Landis, Judge:
Counsel have submitted these cases on the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States, subject to approval of the Court, as follows:
1. That the items marked “A” and initialed JMH (Examiner’s Initials) by Examiner John M. Hudson, Jr. (Examiner’s Name), on the invoices covered by the protests enumerated on Schedule A, attached hereto and made a part hereof, were assessed with duty at the rate of 15% ad valorem under Par. 214 of the Tariff Act of 1930, as articles wholly or in chief value of earthy or mineral substances, not specially provided for.
2. That the plaintiff claims that said merchandise is specially provided for as finished circular saws in Par. 340 of the Tariff Act of 1930, and should be assessed at the rate of 10% ad valorem under said paragraph, as modified by T.D. 52739.
3. That the merchandise under consideration are finished circular saws of a type commonly referred to as inside compass saws, or *570annular saws, or Role saws, and that said saws are round and have cutting edges covered or coated with diamond bort or material.
IT IS FURTHER STIPULATED AND AGREED that the protests be submitted on this stipulation, the same being limited to the items marked “A” as aforesaid.
Accepting this stipulation as an agreed statement of facts, we hold that the merchandise consisting of finished circular saws, represented by the items marked with the letter “A” and with the initials of the examiner and/or commodity specialist on the invoices covered by the entries and protests recited in schedule A, attached to and made a part of this decision, is dutiable at 10 per centum ad valorem under paragraph 340 of the Tariff Act of 1930, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade, T.D. 52739.
To the extent indicated, the protests are sustained. In all other respects and as to all other merchandise, the protests are overruled.
Judgment will be entered accordingly.